Citation Nr: 0915533	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-13 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to service connection for headaches.   

2.  Entitlement to service connection for diabetes mellitus 
and diabetes insipidus with kidney tumors.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Board previously remanded these matters in November 2003.  
The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2008.

In a rating decisions dated in February 2000, the RO denied 
service connection for diabetes mellitus and insipidus with 
kidney tumors.  In a June 2000 rating decision, the RO denied 
the claims of entitlement to service connection for headaches 
and service connection for diabetes as not well-grounded.  
Subsequently, the VCAA was enacted.  The VCAA provided for 
readjudication of claims, denied as not well grounded, that 
became final between July 14, 1999, and the November 9, 2000 
date of enactment of the VCAA.  Such readjudication was to be 
requested or initiated within two years of the date of 
enactment of the VCAA.  See Pub. L. No. 106-475, Section 
7(b)(1), 114 Stat. 2096.  See also VAOPGCPREC 03-2001.  The 
RO initiated review of the Veteran's claim of entitlement to 
service connection for headaches in December 2000.  In a 
September 2001 rating decision, the RO reopened the claim of 
entitlement to service connection for headaches and denied 
the claim on the merits.  If such a claim were readjudicated, 
the prior decision was to be treated as though it had never 
been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001).  
Thus, the issue now before the Board is entitlement to 
service connection for headaches.    

The issue of entitlement to service connection for diabetes 
mellitus and diabetes insipidus with tumors is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for headaches during service.

2.  The post-service medical records demonstrate continued 
headache symptomatology and diagnoses of headaches.


CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

A March 2001 letter advised the Veteran of the evidence 
necessary to substantiate his service connection claims and 
informed him what evidence VA would obtain on his behalf and 
what evidence VA would assist him in obtaining.  This notice 
was provided prior to the September 2001 rating decision and 
thus satisfies the timing requirements outlined by the Court 
in Pelegrini.  The February and June 2000 rating decisions 
preceded the enactment of the VCAA, and the Veteran was 
therefore not provided with VCAA notice prior to those rating 
decisions.  However, any error with respect to the timing of 
the VCAA notice in this case was remedied by the provision of 
content-complying notice in March 2001 followed by 
readjudication in the September 2001 Supplemental Statement 
of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

An August 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service medical records and relevant post-service medical 
records identified by the Veteran.  The Veteran has also been 
afforded a VA examination.

In light of the above development and the favorable 
disposition of the Veteran's claim, the Board finds the 
requirements of the duty to assist have been satisfied with 
respect to the claim being decided, and no further 
development is required to comply with the duty to assist the 
Veteran. 


II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served on active duty from March 1966 to May 
1967.  Service treatment records reflect that complaints of 
intermittent moderately severe headaches were noted.  

Post-service VA and private medical records from 1970 to the 
present reflect complaints of and treatment for headaches.  A 
report of a VA examination dated in February 1971 reflects 
that the Veteran reported constant headaches.   A VA 
examination report dated in March 1974 and  VA hospital 
records dated in October 1977 also demonstrate complaints of 
headaches.  VA records dated in August and September 1983 
also noted complaints of headaches.    

VA outpatient records dated in January 1984 reflect an 
impression of migraine headaches.  A report of an August 1985 
VA examination reflects that the Veteran complained of severe 
headaches.  Headaches were also noted on VA examination in 
October 1988.  Private medical records dated in 1992 also 
noted a history of chronic headaches.  

At a May 2004 VA examination, the Veteran reported recurrent 
headaches that were initially noted during a sickle cell 
crisis in service.  The VA examiner did not provide an 
opinion regarding the etiology of the Veteran's headaches.   

VA neurology consultations dated in August 2004 and August 
2005 noted that the Veteran complained of tension headaches 
and reported.  A report of an August 2004 neurology 
consultation, the Veteran reported a 38-year history of daily 
headaches with onset simultaneous to sickle cell symptoms.  

In February 2006, the RO obtained a medical opinion from a VA 
neurologist.  The examiner opined that it is not likely that 
the Veteran's headaches are related to sickle cell disease.  
The examiner noted that the Veteran reported that headaches 
started at the same time as his sickle cell symptoms.  The 
examiner stated that the Veteran was not found to have any 
neurological symptoms from sickle cell that would cause 
headaches.  

As discussed above, under Savage, supra., the evidence must 
show that (1) the veteran had a chronic disease in service, 
or during an applicable presumptive period, and (2) that the 
veteran currently has the same condition.  The record 
demonstrates that the Veteran was diagnosed with headaches 
during service and has had ongoing post-service treatment for 
headaches from 1970 to the present.  As there is a current 
diagnosis of headaches, evidence that this disability was 
first report during active service, and evidence of 
continuity of symptomatology since shortly after discharge 
from active service, entitlement to service connection is 
warranted.

ORDER

Service connection for headaches is granted.  


REMAND

Additional development is necessary before the Board can 
decide the claim of entitlement to service connection for 
diabetes mellitus and diabetes insipidus with tumors.

The Board previously remanded this matter in 2003.  The 
remand requested that the Veteran undergo a VA examination.  
The Board requested that the examiner conduct any indicated 
studies and provide an opinion as to the medical 
classification of diabetes mellitus and diabetes insipidus 
with kidney tumors.  The examiner was asked to provide an 
opinion, with rationale, regarding whether the claimed 
disabilities are related to service.   

The Veteran had a VA examination in May 2004.  However, the 
May 2004 examination did not comply with the Board's remand.  
With respect to the claimed disabilities of diabetes mellitus 
and diabetes insipidus with kidney tumors, the report 
reflects that the examiner diagnosed diabetes mellitus.  The 
examiner noted that the claims file was reviewed and stated 
that diabetes insipidus was not shown by history or on 
examination.  The examiner indicated that the opinion was 
based upon a review of the claims file.  The examination 
report did not indicate that any studies were performed to 
determine whether diabetes insipidus is currently present.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, a remand is necessary to ensure 
compliance with the Board's prior remand.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claim folder should be 
made available for the examiner's review 
prior to the examination, and the 
examination report should indicate that 
the claims folder was reviewed.

2.  The examiner should perform any 
necessary diagnostic studies to determine 
whether the Veteran currently has diabetes 
mellitus, diabetes insipidus or kidney 
tumors.

3.  The examiner should provide an answer 
to the following questions:

a.  If diabetes mellitus is present, is 
diabetes mellitus at least as likely as 
not (50 percent or greater likelihood) 
related to service?  The examiner 
should provide a detailed rationale, 
with references to the record, for the 
opinion.

b.  If diabetes insipidus is present, 
is diabetes insipidus at least as 
likely as not (50 percent or greater 
likelihood) related to service?  The 
examiner should provide a detailed 
rationale, with references to the 
record, for the opinion.  

c.  If kidney tumors are present, are 
kidney tumors at least as likely as not 
(50 percent or greater likelihood) 
related to service?   The examiner 
should provide a detailed rationale, 
with references to the record, for the 
opinion.   

4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and should have an applicable 
opportunity to respond. The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


